Citation Nr: 1520237	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-24 680	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen previously denied claims for service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney James G. Fausone


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979 and from February 1981 to June 1982.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an April 2010 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in St. Louis, Missouri, which declined to reopen previously denied claims for service connection for PTSD and for a psychiatric disorder other than PTSD, including "nervous disorder," bipolar disorder and depression.

The reopened claim is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2006 rating decision, service connection for PTSD was most recently denied by the RO; in an unappealed September 2007 rating decision service connection for a psychiatric disorder other than PTSD was most recently denied by the RO.   

2.  Additional evidence received since the August 2006 rating decision and the September 2007 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a psychiatric disorder including PTSD, and it raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying the claim for service connection for PTSD is a final decision. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.1103 (2014).
 
2.  The September 2007 rating decision denying the claim for service connection for psychiatric disorder other than PTSD, is a final decision. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.1103 (2014).
3.  The evidence received since the August 2006 and September 2007 rating decisions is new and material as to the issue of service connection for a psychiatric disorder, including PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

In this decision, the Board reopens the Veteran's claim of service connection for residuals of dental trauma, and remands it for further development. Because the claim has been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

II. General Legal Criteria for New and Material and Service Connection

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted. Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection was previously denied for psychiatric disorders including PTSD, bipolar disorder and depression in multiple unappealed rating decisions to be addressed as follows.  The first denial for a "nervous condition" was in an August 1986 rating decision which pointed out that service treatment records were completely absent for any evidence of an acquired psychiatric disorder and noted that VA medical records before it only showed treatment for drug and alcohol dependence which were the result of misconduct and not a disability for VA purposes.  Subsequently a September 1996 decision declined to reopen a claim for service connection for a "nervous disorder" now including bipolar disorder, finding the evidence to be cumulative and not material.  This decision also pointed out that bipolar disorder was diagnosed 14 years after service with no evidence of treatment for a mental disability from discharge to the present.  

A March 2006 rating also declined to reopen a previously denied claim for a nervous condition including bipolar disorder and also denied for the first time, a claim for service connection for PTSD stating that there was no diagnosis of this shown.  An August 2006 rating again denied service connection for PTSD finding that the evidence failed to show a verifiable stressor and there was no evidence of a diagnosis of PTSD.  In September 2007 a rating denied service connection for depression on an original basis and noted that although the Veteran's report of medical history from his May 1982 separation examination confirmed trouble sleeping, depression and nervous trouble, it concluded that the Veteran submitted no evidence of a current disability related to injury, disease or event in service.  This September 2007 decision also determined that the evidence submitted was not new and material evidence to reopen previously denied claims of service connection for a bipolar disorder and a nervous disorder.  

The most recent final denial of the PTSD claim was the August 2006 rating, and the most recent final denial for a psychiatric disorder other than PTSD was the September 2007 rating decision.  

The evidence previously before the RO in August 2006 and September 2007 includes preservice records of treatment for depression, academic difficulties and chronic truancy from school and was diagnosed with adolescent adjustment disorder at a private medical facility in December 1973 at the age of 14. 

The evidence previously before the RO in August 2006 and September 2007 include service treatment records, which although silent for actual treatment for or diagnosis of a psychiatric disorder did include the May 1982 report of medical history in conjunction with a separation examination that confirmed complaints of frequent trouble sleeping, depression, excess worry, loss of memory/amnesia, nervous trouble and complaints that he cannot get along with his ISG and was worked about his discharge.  A May 1982 report of mental status evaluation was all normal, with an impression of no significant mental illness shown.  The service personnel records also previously before the RO in August 2006 and September 2007 included records showing that he served in Panama and was a vehicle driver in June 1981.  His MOS included utility helicopter repair and field artillery surveyor.  The service personnel records also show that he received multiple Article 15's for disciplinary issues that included repeatedly failing to show up at his appointed place of duty, and also for being AWOL.  He was eventually separated under the provisions of Chapter 13 Article 635-200 for unsuitability.  

The evidence previously before the RO in in August 2006 and September 2007 includes post service records showing treatment for alcohol and drug abuse in May through June 1986, and records from 1987 to 1990 for alcohol abuse and bipolar disorder with the diagnosis of bipolar disorder first made in a discharge report from a hospitalization from September 1987 to November 1987.  The records also include records from 2000 to 2005 documenting treatment for various psychiatric disorders including bipolar disorder, dysthymia or depressive neurosis, mood disorder complicated by alcohol abuse, alcohol dependency, and depression. 

The evidence received after the RO's decisions of August 2006 and September 2007 include records now dating back to 1982, showing treatment for alcohol abuse in December 1982 with no other psychiatric diagnosis given.  The records also include treatment records from 1985 treating substance abuse, bipolar disorder, adjustment disorder and PTSD, with PTSD diagnosed in October 1985 and complaints about nightmares said to be related to when he was in El Salvador and Honduras as a crew chief in a medical helicopter.  

Also received after the August 2006 and September 2007 rating decisions are records of treatment from 2008 to 2009 showing continued treatment for diagnosed bipolar disorder, in addition to a personality disorder and alcohol dependence.  Additionally, the records include a positive PTSD screen recorded in September 2009.  

The Veteran also submitted a lay statement in May 2009 describing his bipolar symptoms as beginning when he was in service and he reported grandiose thoughts first beginning in service while he was in Panama and he related falling in and out of depressions, alternating with high energy periods in the service.  

Among the additional evidence submitted after August 2006 and September 2007 ratings was a lay statement from a fellow service member dated in December 2010, who reported that the Veteran was assigned to him as a supply clerk, having been reassigned from his former MOS as a helicopter mechanic due to a "depression condition."  This individual described the Veteran's depression symptoms worsening and affecting his job performance to the point where he was disciplined and received Article 15's and received a lower rank and extra duties as punishment.  This lay statement indicated that the Veteran's depression worsened to the point that he received psychiatric treatment at his Army medical care center.  Additionally this individual stated that he was instructed by his sergeant to keep an eye on the Veteran and inform the higher commands as to any suicide attempts.  

The additional evidence submitted after August 2006 and September 2007 August 2006 and September 2007 includes the report of a March 2010 VA examination which determined that the Veteran failed to meet the criteria for PTSD, but did confirm that his Axis I diagnosis was bipolar disorder and he also had an Axis II diagnosed personality disorder with narcissistic features.  This examination also points to the existence of possibly pertinent evidence by noting that the Veteran had a current appeal pending with the Social Security Administration after having received Social Security benefits in 1987 to 1997 before having the benefits discontinued for substance abuse.  

The additional evidence also included the Veteran's September 2013 lay contentions of stressors for PTSD alleged to have been from the punishments that he was subjected to including chopping jungle growth in open sewers, putting up tent in dehydrating heat conditions, and scrubbing a floor with a toothbrush.  He also described being ridiculed for being sick and was terrified because he didn't know what was going on with him mentally.  He indicated that he answered the VA examiner that he was not scared of armed conflict when asked if he was scared in service but should have said yes because he was terrified about his future given all that was happening to him and that he didn't know about his bipolar disorder back then.  

This additional evidence, including records of mental health treatment dating back to 1982 for alcohol abuse within the first post service year, is new and is significant as it suggests possible psychiatric pathology within the first post service year.  The evidence also includes medical evidence suggesting he has a diagnosis of PTSD shown as early as 1985, and persists with an Axis I diagnosis of bipolar disorder, among other psychiatric diagnoses.  This clinical evidence along with the lay evidence submitted by the Veteran's fellow service member describing his having issues with depression in service to such an extent that he was placed on suicide watch, when considered together with the prior evidence showing evidence of treatment for psychiatric problems prior to service, complaints of psychiatric symptoms on separation from service, and multiple psychiatric disorders treated post service raises a reasonable possibility of substantiating his claims.  See 38 C.F.R. § 3.156(a) (2014).  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the veteran's claims for service connection for a psychiatric disorder to include PTSD, bipolar disorder and depression.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) (2014).


ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder, to include PTSD, is reopened, and to this extent only the appeal is allowed.


REMAND

Having reopened the Veteran's claim of service connection for a psychiatric disorder, to include PTSD, the Board finds that additional development is necessary to properly address this matter.  There has been no analysis of whether the Veteran has a psychiatric disorder related to service, or if pre-existing, was aggravated by service.  Significantly the Board notes that there is evidence that he received psychiatric treatment as a teenager in December 1973, and while this was noted in one of the prior final denials of September 1996, there has been no discussion regarding whether psychiatric disability pre-existed service or was aggravated therein.  Thus the RO must address this matter on remand.

Regarding the VA examination of March 2010, the opinion given by this examiner regarding whether the Veteran has any psychiatric disorder other than PTSD that is related to service, is not accompanied by adequate rationale.  The examiner merely states that there is a lack of definitive documentation to support that any of his allegations were related to his military career.  There is no discussion of the Veteran's complaints of psychiatric problems reported on his separation examination's report of medical history.  Thus remand is necessary to afford re-examination of this Veteran with any opinions accompanied by a complete rationale.  

The Board notes that there appears to be Social Security (SSA) records that have yet to be associated with the claims file.  Of note these include records described by the March 2010 VA examiner to date back to 1987, with benefits discontinued in 1997, and with an appeal said to be pending as of March 2010.  Thus these records must be obtained and associated with the claims file.  VA has a duty to obtain such records that are in its constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Veteran should be provided another opportunity to notify the VA as to any additional evidence to be obtained that may be pertinent to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that complete records from the SSA are included in the record, to include all pertinent determinations and records relied upon to make the 

determinations.  If the records cannot be obtained after reasonable efforts have been made, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e). 

2.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to his claimed psychiatric disorder that is not already of record.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

3.  After completing the development requested above, and any additional development deemed necessary, schedule the veteran for a VA psychiatric examination to address the etiology of his claimed psychiatric disability.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of the examination and testing done in the March 2010 VA examination, and any additional special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required. 

If upon review of the evidence, to include any additional evidence obtained by the above development, a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether there is any alleged in-service stressor found to be established by the record sufficient to produce PTSD; and if so; (2) whether it is at least as likely as not that there is a link between the current symptomatology and any one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

The report of the examination should include a complete rationale for all opinions.  The examiner must address all pertinent records including the pre-service and post-service psychiatric treatment records, the service personnel records showing disciplinary actions, service treatment records and lay evidence to include the statement from the former service member about being assigned to watch him for suicidal behavior.  

4.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claim on appeal, with adjudication to include consideration of the criteria governing preexisting disorders/presumption of soundness.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


